DETAILED ACTION
1.	The following communication is in response to the documents filed on 03-March-2020.  Claims 1-20 are pending in the application.  The IDSs received on 28-August-2020 and 30-September-2021 have been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  

2.2	In the Specification:
Page 3     Line 4	Change “identify he type” to “identify the type”.

Reasons for Allowance
3.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP Publication 2006/0232121  -  which discloses a system for controlling a dump truck's tailgate opening when dumping materials out in piles or spreading. The system has a mechanically controlled device that can be mounted to a conventional dump box. A connecting arm is attached to a tailgate which interconnects with a control unit mounted on the dump box. The control unit is configured to catch the tailgate as it falls from a closed position due to the force of gravity. The system allows an operator to select, from within the truck's cab, one or more opening positions for the tailgate. 
USP 6,302,491  -  which describes a control system for controlling the opening and closing of the tailgate of a dump truck, which includes an actuator unit mounted on the truck box or tailgate. The actuator unit controls the degree of opening of the tailgate during the unloading operation and therefore the rate at which the material is discharged from the truck box. A positional feedback unit produces an output signal indicating the movement of the tailgate between open and closed positions. This signal is displayed on a control panel of a control unit in the truck cab. An operator in the truck cab can therefore control opening and closing of the tailgate, and can monitor the position of the tailgate. The control system effects an accurate metering of material from the truck box.

3.2	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, reasonably disclose the specific arrangement of elements in the same combination specified in independent claims 1, 11 and 19 for a dump truck control system, specifically including: 
(Claim 1)  “a material type identification system that receives an accelerometer signal, from an accelerometer coupled to a frame of the dump truck that supports a dump body, indicative of sensed accelerations induced by material as the material is loaded into the dump body, the material type identification system identifying a material type of the material based on the accelerometer signal; 
a transport loss identification system that receives a load sensor signal and identifies a
material loss value indicative of material loss; and 
a control signal generation system that generates a control signal to control a controllable subsystem of the dump truck based on the identified material type and the material loss value.”

(Claim 11)  “a flow rate measurement system that receives a flow rate signal, indicative of a 
material flow rate of material out of a dump body of the dump truck during a dumping operation, from a flow rate sensor and identifies the material flow rate based on the flow rate signal; 
a tailgate actuator that moves a tailgate of the dump truck between a closed position and an open position; 
a tailgate control system that automatically generates a tailgate control signal to control the tailgate actuator based on the material flow rate.”

3.3	The invention provides a system on a dump truck that2 identifies the type of material being loaded into the dump truck, identifies a loaded mass or weight,3 and then identifies the mass or weight of the material just prior to the dumping operation. In this4 way, the system can accurately identify the type and quantity of material that has been lost,5 and it can generate control signals to make adjustments, if an undesirable6 amount of material is lost in transport. 
7	Furthermore, the invention provides a dump truck that has8 a sensor that detects the flow rate (or another flow characteristic) of material exiting9 the dump body during the dumping operation. A desired flow rate is also obtained, and a control10 system automatically controls a tailgate actuator so that the tailgate position is moved to regulate11 the flow rate of material, based upon the desired flow rate. By automatically controlling the tailgate actuator, the12 operation can be performed without further operator involvement, except perhaps, to initiate or13 authorize the operation. 

3.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-10, 12-18 and 20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 11 and 19. 
Prior Art
4.	The following prior art, discovered in an updated search and herein made of record but not relied upon, is considered pertinent to Applicant’s disclosure, and consists of documents A-K on the attached PTO-892 Notice of References Cited, such documents defining the general state of the art which is not considered to be of particular relevance.

Response Guidelines
5.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

5.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661